Citation Nr: 0937731	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  06-34 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to service-connected 
disability of herniated nucleus pulposus, L3, L4, L5.

2.  Entitlement to an increased evaluation greater than 40 
percent for herniated nucleus pulposus, L3, L4, L5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1963 to February 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 Regional Office (RO) 
in St. Louis, Missouri rating decision, which denied service 
connection for a bilateral knee disability and continued the 
Veteran's 40 percent evaluation for herniated nucleus 
pulposus, L3, L4, L5.

After certification to the Board, additional, non-duplicative 
documents were received in relation to the present appeal.  
Further consideration by the agency of original jurisdiction 
(AOJ) is not needed, however, because the Veteran's 
representative waived initial consideration by the AOJ.

The issue of entitlement to an increased evaluation greater 
than 40 percent for herniated nucleus pulposus, L3, L4, L5, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's 
current bilateral knee disability is not etiologically 
related to service or a service-related disability.


CONCLUSION OF LAW

The Veteran's bilateral knee disability is not due to or the 
result of any service-connected condition or any other 
incident of service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 
1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.310 
(2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

VCAA letters dated in September 2005 and April 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  The Veteran was advised that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The September 2005 letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.   

The April 2006 letter explained to the Veteran how disability 
ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the file.  Private medical records identified by the Veteran 
have been obtained, to the extent possible.  Furthermore, the 
Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2008).  The Veteran was provided a VA 
examination in January 2006.  As will be discussed in greater 
detail below, the examiner reviewed the claims file, received 
a report of medical history from the Veteran, and conducted 
appropriate physical examinations, and, based on the 
foregoing, rendered an opinion as to etiology of the 
Veteran's current bilateral knee disability.  The Board finds 
this examination and opinion to be thorough and complete.  
Therefore, this examination report and opinion is sufficient 
upon which to base a decision with regards to this claim. 
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

To establish direct service connection for a disorder there 
must be: (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Gutierrez v. Principi 
19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. 
App. 247, 253 (1999)).  Service connection, furthermore, may 
be granted when a chronic disease or disability is not 
present in service, but there is evidence of continuity of 
symptomatology after service.  See 38 C.F.R. §3.303(b) 
(2008).

Any disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310 (2008).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board observes that the provisions of 38 C.F.R. § 3.310 
were amended effective as of October 20, 2006, during the 
pendency of the instant appeal.  See 71 Fed. Reg. 52744- 47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although 
the VA has indicated that the purpose of the regulation was 
merely to apply the Court's ruling in Allen, it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the Veteran to establish a pre-
aggravation baseline level of disability for the nonservice-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been the VA's 
practice and thus suggests that the recent change amounts to 
a substantive change in the regulation.  For this reason and 
as the Veteran's claim was pending before the regulatory 
change was made, the Board will consider the Veteran's claim 
under the prior version of 38 C.F.R. § 3.310 as it is more 
favorable to the Veteran.

The Veteran was service connected for herniated nucleus 
pulposus, L3, L4, L5, in March 1983.  The Veteran claims his 
low back disability caused his current bilateral knee 
disability.  Specifically, the Veteran alleges that his back 
disability caused a change in gait that in turn caused or 
aggravated the Veteran's current bilateral knee disability.  
The Veteran also complains of difficulty rising from a seated 
position and pain radiating from his back to both legs, 
somewhat worse on the right.  The crucial inquiry, therefore, 
is whether the Veteran's current bilateral knee disability is 
proximately due to or the result of his service-connected 
herniated nucleus pulposus, L3, L4, L5.  The Board concludes 
it is not. 
 
The Veteran's service treatment records do not indicate 
complaints, treatment, or diagnoses of bilateral or 
unilateral knee problems in service, including the Veteran's 
December 1966 Report of Medical History and Report of Medical 
Examination at separation.

After service, private treatment records from October 2005 
include an assessment of right knee medial meniscus tear and 
osteoarthritis of the right knee.  At that time, the Veteran 
reported difficulty squatting and standing back up and 
difficulty getting up from a chair.  He also noted an 
occasional pop in his right knee, resulting in short-term 
relief of back and leg pain.  The VA examiner found no 
evidence of radiculopathy, as straight leg raises were 
negative.  X-rays showed mild narrowing of the medial joint 
space with no particular patellofemoral narrowing or 
spurring.  The Veteran was treated with a steroid injection 
in the right knee.

In December 2005, the Veteran was afforded a VA examination 
for his service-connected low back disability.  The Veteran 
reported daily radiating pain in the lower extremities for 
approximately 3 years, worse on the right.  The Veteran 
denied any falls.  On examination, the Veteran had a normal 
gait that was not antalgic.  The Veteran's knee strength was 
measured as 5 out of 5.

In January 2006, the Veteran was afforded a VA examination 
for his claimed bilateral knee disability.  The Veteran 
complained of mild daily anterior bilateral knee pain for 
approximately 2 years, worse in the right knee.  The Veteran 
reported the ability to walk a quarter mile without stopping 
and noted no activities that exacerbate the knee pain.  The 
Veteran reported no falls, instability, locking, giving way, 
swelling, redness, or range of motion limited by pain, 
fatigue, or repetitive motion.  The examiner noted the 
Veteran had a normal gait that was not antalgic.  
Contemporaneous x-rays showed similar appearance to those 
noted in the October 2005 treatment record.  There was 
evidence of mild medial joint space narrowing at the knees 
bilaterally, which the radiologist noted was not necessarily 
abnormal for the age of the Veteran.  The impression was 
overall similar appearance compared to the previous images 
and that the current findings were not necessarily abnormal 
for the age of the Veteran.  The examiner diagnosed likely 
degenerative joint disease of both knees of mild severity.  
Based on the foregoing, the examiner opined that the 
Veteran's "bilateral knee condition is less likely than not 
related to his service connected back condition."

Having reviewed the record, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim.  
Initially, the Board notes there were no complaints, 
treatment, or diagnoses with respect to the Veteran's knees 
in service.  Furthermore, the Veteran was not diagnosed with 
a knee disability until almost four decades after service.  
He has not alleged any continuity of symptomatology between 
his current knee problems and service, and there is no 
medical evidence suggesting such a relationship.  Thus, the 
preponderance of the evidence is against granting the claim 
on a direct basis.

In addition, no medical professional has suggested a link 
between any service-connected condition or any incident of 
service and the Veteran's current bilateral knee disability.  
Indeed, the January 2006 VA examiner specifically concluded 
the Veteran's current bilateral knee disability likely was 
not related to his service-connected low back disability.  
The Board finds the January 2006 VA examination report to be 
credible and probative.  The examiner reviewed the claims 
file, interviewed the Veteran, and conducted appropriate 
physical and diagnostic testing.  The examiner noted the 
Veteran had a normal gait that was not antalgic.  The Veteran 
also denied a history of falls, instability, locking up, 
giving way, swelling, or redness of either knee.  On 
examination, there was no effusion, redness, increased heat, 
point tenderness, or evidence of ligament damage.  The 
examiner specifically noted that the degree of degenerative 
joint disease found on x-ray was not necessarily abnormal for 
the Veteran's age.  Based on the foregoing, the examiner 
concluded it was unlikely the Veteran's current bilateral 
knee disability was caused or aggravated by the Veteran's 
service-connected low back disability.

The Board acknowledges the Veteran's assertions that his 
bilateral knee disability was caused or aggravated by his 
service-connected low back disability.  Certainly, the 
Veteran can attest to factual matters of which he has first-
hand knowledge, such as subjective complaints of knee pain.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
To this extent, his own assertions as to the date of onset, 
and progression of his knee complaints are of some probative 
value.

He is not, however, necessarily competent to render an 
opinion as to the cause or etiology of any current complaints 
such as knee pain because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).  
Thus, the Board ultimately places more probative weight on 
the opinion of the competent health care specialist, who 
considered the Veteran's lay report, but also conducted a 
thorough physical examination, and reviewed the results of 
diagnostic tests, and concluded that it was less likely that 
his knee disabilities were either caused or aggravated by his 
service-connected back disability.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).

In summary, no current bilateral knee disability has been 
linked to the Veteran's military service or any service-
connected disability by any medical professional and, indeed, 
the only medical opinion of record specifically rejects a 
link between the Veteran's current bilateral knee disability 
and his service-connected back disability.  As such, the 
preponderance of the medical evidence weighs against linking 
this disability to a service-connected disability.  
Consequently, service connection for a bilateral knee 
disability is not warranted as secondary to a low back 
disability or other servicer-connected disability. 
 
The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a bilateral knee disability.  Gilbert, 
supra; 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2008).


ORDER

Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to service-connected 
disability of herniated nucleus pulposus, L3, L4, L5, is 
denied.



REMAND

The Veteran is also seeking an increased evaluation greater 
than 40 percent for herniated nucleus pulposus, L3, L4, L5.  
After a thorough review of the Veteran's claims file, the 
Board has determined that additional development is necessary 
prior to the adjudication of this claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008). 
 
The Veteran was last afforded a VA examination for his low 
back disability in December 2005, over three and a half years 
ago.  The Veteran has subsequently submitted additional VA 
treatment records in regard to his low back disorder.  This 
evidence was not submitted with an accompanying waiver of RO 
consideration.  Specifically, the Board notes the submitted 
treatment records include an August 2007 MRI report that 
suggests a possibly worsening condition from the previous 
December 2005 MRI of record at the time of the RO's 
adjudication of the claim.  In addition, the Veteran has 
reported increasing pain radiating from his back to his lower 
extremities.  Thus, a review of the newly submitted records 
is required in conjunction with the claims file in order to 
determine the current state of the Veteran's disability.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the Veteran to 
develop the facts pertinent to the claims.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993); Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The RO should also take this opportunity to obtain the 
records of any and all recent VA medical treatment, from 
October 2006 to the present.



Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records 
from the VA medical facilities in 
Columbia, Missouri, for treatment received 
from October 2006 to the present.

2.  After the above evidence is obtained, 
to the extent available, schedule the 
Veteran for an appropriate VA examination, 
to include a complete physical 
examination, in order to determine the 
current severity of his service-connected 
herniated nucleus pulposus, L3, L4, L5.  
Any tests deemed necessary should be 
conducted, and all clinical findings 
should be reported in detail.  The 
complete claims file must be provided to 
the examiner for review in conjunction 
with the examination.  The examination 
report should specifically state the 
degree of disability present in the 
Veteran's spine and his current range of 
motion, as well as identify any 
neurological manifestations of his back 
disability, to include radiculopathy in 
the lower extremities.  The clinician 
should also discuss how the Veteran's 
disability impacts his daily activities of 
living.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.  Any and all 
opinions must be accompanied by a complete 
rationale.

3.  After the above is complete, 
readjudicate the Veteran's claims.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the 
Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


